EXHIBIT 10.1

 

AMENDMENT NO. 8 TO LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 8 TO LOAN AND SECURITY AGREEMENT (“Amendment No. 8”), dated as of
June 4, 2004, by and among Pemstar Inc., a Minnesota corporation (as surviving
corporation of the merger with Pemstar Pacific Consultants, Inc., “Parent”),
Turtle Mountain Corporation, a North Dakota Corporation (“Turtle Mountain”, and
together with Parent, each individually a “Borrower” and collectively,
“Borrowers”), Gentlelife, Inc., a California corporation, formerly known as
Kinderlife Instruments Inc. (“Guarantor”) and Congress Financial Corporation
(Central), an Illinois corporation, in its capacity as administrative and
collateral agent pursuant to the Loan Agreement (as hereinafter defined) acting
for and on behalf of the parties thereto as lenders (in such capacity “Agent”).

 

WITNESSETH :

 

WHEREAS, Agent, Borrowers, Guarantor, Fleet Capital Corporation, a Rhode Island
corporation, in its capacity as Documentation Agent for Lenders (in such
capacity, “Documentation Agent”), and the parties to the Loan Agreement as
lenders, whether by execution of the Loan Agreement or an Assignment and
Acceptance (individually, each a “Lender” and collectively, “Lenders”), have
entered into financing arrangements pursuant to which Lenders (or Agent on
behalf of Lenders) have made, and may make, loans and advances and provide other
financial accommodations to Borrowers as set forth in the Loan and Security
Agreement, dated April 25, 2003, by and among Agent, Borrowers, Guarantor,
Documentation Agent and Lenders, as amended by Amendment No. 1 to Loan and
Security Agreement, dated April 25, 2003, Amendment No. 2 to Loan and Security
Agreement, dated as of June 30, 2003, Amendment No. 3 to Loan and Security
Agreement,



--------------------------------------------------------------------------------

dated as of July 10, 2003, Amendment No. 4 to Loan and Security Agreement, dated
as of January 5, 2004, Amendment No. 5 to Loan and Security Agreement, dated as
of January 6, 2004, Amendment No. 6 to Loan and Security Agreement, dated as of
January 6, 2004 and Amendment No. 7 to Loan and Security Agreement dated April
12, 2004 (as amended hereby and as the same may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”, and together with all agreements, documents and instruments at any
time executed and/or delivered in connection therewith or related thereto, as
from time to time amended and supplemented, collectively, the “Financing
Agreements”);

 

WHEREAS, Borrowers and Guarantor have requested that Agent and Lenders make
certain amendments to the Loan Agreement and the other Financing Agreements;

 

WHEREAS, Agent and Lenders are willing to agree to such amendments, subject to
the terms and conditions herein; and

 

WHEREAS, by this Amendment No. 8, Agent, Lenders, Borrowers and Guarantor desire
and intend to evidence such consent and amendments.

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

1. Definitions.

 

(a) Additional Definitions. As used herein, “Amendment No. 8” shall mean this
Amendment No. 8 to Loan and Security Agreement by and among Agent, Lenders,
Borrowers and Guarantor as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, and the Loan
Agreement shall be deemed and is hereby amended to include, in addition and not
in limitation of, such definition.

 

(b) Interpretation. For purposes of this Amendment No. 8, unless otherwise
defined herein, all terms used herein, including, but not limited to, those
terms used and/or defined in the recitals above, shall have the respective
meanings assigned to such terms in the Loan Agreement.

 

(c) Permitted Sales. Section 9.7(b)(viii)(C) the Loan Agreement is hereby
amended by deleting the reference therein to “$3,000,000” and replacing such
reference with “$2,250,000”.

 

2. Additional Representations, Warranties and Covenants. Each Borrower and
Guarantor represents, warrants and covenants with and to Agent and Lenders as
follows, which representations, warranties and covenants are continuing and
shall survive the execution and delivery hereof:

 

(a) This Amendment No. 8 has been duly executed and delivered by each Borrower
and Guarantor and is in full force and effect as of the date hereof and the
agreements and obligations of each Borrower and Guarantor contained herein
constitute legal, valid and binding obligations of each Borrower and Guarantor
enforceable against each of them in accordance with their respective terms.

 

2



--------------------------------------------------------------------------------

(b) After giving effect to the provisions of this Amendment No. 8, no Event of
Default exists or has occurred and is continuing as of the date of this
Amendment No. 8.

 

3. Conditions Precedent. The effectiveness of the amendments contained herein
shall be subject to:

 

(a) the receipt by Agent of this Amendment No. 8 duly authorized, executed and
delivered by the parties hereto; and

 

(b) the receipt by Agent of the approval of Required Lenders, in form and
substance satisfactory to Agent, to the terms and conditions of this Amendment
No. 8.

 

4. Effect of this Amendment. Except as expressly set forth herein, no other
amendments, consents, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers shall not be entitled to any other or
further amendment or consent by virtue of the provisions of this Amendment No. 8
or with respect to the subject matter of this Amendment No. 8. To the extent of
conflict between the terms of this Amendment No. 8 and the other Financing
Agreements, the terms of this Amendment No. 8 shall control. The Loan Agreement
and this Amendment No. 8 shall be read and construed as one agreement.

 

5. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 8 and the other Financing Agreements and any dispute arising out of the
relationship between the parties hereto whether in contract, tort, equity or
otherwise, shall be governed by the internal laws of the State of Illinois but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of Illinois.

 

6. Binding Effect. This Amendment No. 8 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

7. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 8.

 

8. Counterparts. This Amendment No. 8 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 8, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 8 by telefacsimile shall have the same force and effect as
delivery of an original executed counterpart of this Amendment No. 8. Any party
delivering an executed counterpart of this Amendment No. 8 by telefacsimile also
shall deliver an original executed counterpart of this Amendment No. 8, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 8 as to such
party or any other party.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 8 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

AGENT

CONGRESS FINANCIAL CORPORATION
(CENTRAL), as Agent

By:

 

/s/ Brian Hynds

--------------------------------------------------------------------------------

Title:

 

Vice-President

BORROWERS

PEMSTAR INC.

By:

 

/s/ Greg S. Lea

--------------------------------------------------------------------------------

Title:

 

CFO

TURTLE MOUNTAIN CORPORATION

By:

 

/s/ Roy A. Bauer

--------------------------------------------------------------------------------

Title:

 

Treasurer

GUARANTOR

GENTLELIFE, INC.

By:

 

/s/ Larry R. Degen

--------------------------------------------------------------------------------

Title:

 

CFO

 

4